Motion for stay granted, upon condition that appellants perfect the appeal for Monday, March 4, 1929 (for which day the case is set down), and be ready for argument when reached, and that the examination before trial already ordered shall proceed without delay or obstruction upon the part of defendants; otherwise, motion denied, with ten dollars costs. The clerk of this court is hereby directed to place the case on the calendar for Monday, March 4, 1929. Present — Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ.